Case: 1:17-cv-08085 Document #: 239 Filed: 12/17/19 Page 1 of 1 PageID #:6002

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Crystal Brown, et al.
                              Plaintiff,
v.                                                 Case No.: 1:17−cv−08085
                                                   Honorable Matthew F. Kennelly
Cook County, et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 17, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: Agreed motion for
leave to send notice and corrective notice [237] is granted. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
